                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA

DARNELL TURNER                                               CIVIL ACTION

VERSUS                                                       NO. 18-11237

DARRELL VANNOY                                               SECTION “F”(2)

                                         ORDER

       The court, having considered the complaint, the record, the applicable law, the

Report and Recommendation of the United States Magistrate Judge, and the failure of any

party to file an objection to the Magistrate Judge’s Report and Recommendation, hereby

approves the Report and Recommendation of the United States Magistrate Judge and

adopts it as its opinion in this matter. Therefore,

       IT IS ORDERED that the petition of Darnell Turner for issuance of a writ of habeas

corpus under 28 U.S.C. § 2254 be DENIED and DISMISSED WITH PREJUDICE.

                                         21st
          New Orleans, Louisiana, this __________                June
                                                  day of ___________________, 2019.



                                                  ________________________________
                                                        MARTIN L.C. FELDMAN
                                                   UNITED STATES DISTRICT JUDGE
